Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed February 10th, 2022, in which Claims 16, 19-24, 27, 28, and 33-35 are amended.  Claims 17, 25, and 26 are cancelled.  The amendments have been entered, and Claims 16, 18-24, and 27-35 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Claims 27 and 28 recite specifics about the cluster attribute value that are incompatible with the recitation in Claim 16 that each cluster attribute value is a difference between an item attribute of each item in the choice set and an average vector of the item attribute values of all the items in the choice set.  Therefore, the inventors could not have had possession of the specific invention claimed in Claims 27 and 28.  That is, each cluster attribute both be a difference between an item attribute and an average vector and also have an attribute value indicating which cluster’s item is included in the set of items nor also have an attribute value indicating a ratio of items.
Response to Arguments
Applicant’s arguments filed February 10th, 2022 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the prior art rejections and the double patenting rejections are persuasive – the incorporation of the limitations previously identified as overcoming the prior art from the now-cancelled Claim 17 obviates these rejections.  Applicant’s arguments with respect to the 35 USC 112(b) and 112(d) rejections of the previous office action are persuasive, due to amendments to the claims.
Applicant’s arguments regarding the 35 USC 112(a) written description rejections of the previous office action have been fully considered, but are unpersuasive.  The description of the cluster attribute values, which are each a particularly computed difference in Claim 16, and the description of the cluster attribute values as comprising different values in Claims 27 and 28, are incompatible.  Examiner suggests amending the independent claims to recite that the cluster values comprise the recited difference, rather than are the recited difference, to overcome the rejection.
The limitations of the independent claims have been searched, but have not been uncovered.  Specifically, the relationship between the recited cluster attribute values and item attribute values was not uncovered in any system which clusters items in order to create a model of target selection.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRIAN M SMITH/Primary Examiner, Art Unit 2122